DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected on the grounds of non-statutory double patenting.
	Claims 1-20 are rejected under 35 U.S.C. 103.
	Claims 1, 7, and 17 are objected to for minor informalities.

Claim Objections
Claims 1, 7, and 17 objected to because of the following informalities: 
In line 1 of claim 1, “A system that present” should read “A system that presents”.
In line 1 of claim 7, “the trim position element indicate” should read “the trim position element indicates”.
In line 1 of claim 17, “the trim position element indicate” should read “the trim position element indicates”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,990,263 (hereinafter ‘263). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by the claims of the parent patent as further shown in the comparison tables below. Independent claims 1 and 11 are broader versions of independent claims 1 and 9 of ‘263, respectively. Dependent claims 2-10 and 12-20 are either identical or substantially similar to the dependent claims of ‘263, as further shown in the comparison tables below.

Claims of the Instant Application vs Corresponding Claims of ‘263
Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
Claims of ‘263
1
1
2
3
4
5
5
6
7
8
9
9
10
11
12
13
13
14
15
16



Claims of Instant Application
Claims of ‘263
Comments
(Claim 1) . A system that present an interface for trimming a video, the system comprising: one or more physical processors configured by machine-readable instructions to:
(Claim 1) A system that presents an interface for trimming a video, the system comprising:... and one or more physical processors configured by machine-readable instructions to:

present a graphical user interface and video content on a touchscreen display, the graphical user interface including interface elements and facilitating interaction of a user with one or more of the interface elements,
present a graphical user interface and the video content on the touchscreen display, the graphical user interface including interface elements and facilitating interaction of the user with one or more of the interface elements via the user input,

wherein the interface elements include: a trim timeline element, the trim timeline element including a timeline representation of a video duration of the video content and enabling selection of a trim duration for the video content based on movement of the timeline representation;
wherein the interface elements include… present a trim timeline element, the trim timeline element including a timeline representation of the video duration of the video content and enabling selection of a trim duration for the video content based on movement of the timeline representation…

and a trim position element that stays fixed during the movement of the timeline representation;
…further wherein the graphical user interface includes a trim position element on top of the timeline representation, the trim position element including a single line representing a time point that stays fixed at a middle of the timeline representation…
Claim 1 of ‘263 recites a narrower version of the trim position element that also stays fixed during movement of the timeline representation across the trim position element (see the limitation directly below).
determine user interaction with the trim timeline element to move the timeline representation; and determine a length of the trim duration for the video content based on an amount by which the timeline representation is moved across the trim position element,
determine user interaction with the trim timeline element to move the timeline representation… determine the trim duration for the video content based on the movement of the timeline representation across the single line of the trim position element, wherein the trim duration corresponds to an amount of the timeline representation moved across the single line of the trim position element via the movement of the timeline representation, wherein length of the trim duration is determine based on the amount of the timeline representation moved across the single line of the trim position element

wherein greater movement of the timeline representation across the trim position element results in a longer length of the trim duration and lesser movement of the timeline representation across the trim position element results in a shorter length of the trim duration.
such that greater movement of the timeline representation across the single line of the trim position element results in longer length of the trim duration and lesser movement of the timeline representation across the single line of the trim position element results in shorter length of the trim duration;
Claim 9 of ‘263 recites identical limitations to claim 1 of ‘263 and is directed to a method. Claim 11 of the instant application is therefore similarly rejected over claim 9 of ‘263.
(Claim 2) wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a first handle element to be presented, the first handle element representing a first end of the trim duration.
(Claim 1)…wherein the movement of the timeline representation causes a first handle to be presented, the first handle representing a first end of the trim duration,
Claim 9 of ‘263 recites an identical limitation as claim 1 of ‘263 and is directed to a method. Claim 12 of the instant application is therefore similarly rejected over claim 9 of ‘263.
(Claim 3) wherein a second handle element is presented to replace the trim position element based on determination of user interaction to fix the trim duration, the second handle element representing a second end of the trim duration.
(Claim 2) wherein a second handle element is presented to replace the trim position element based on determination of user interaction to fix the trim duration, the second handle element representing a second end of the trim duration.
Claim 13 of the instant application is similarly rejected over claim 10 of ‘263.
(Claim 4) wherein the first handle element or the second handle element is manipulatable along the timeline representation to change the trim duration.
(Claim 3) wherein the first handle element or the second handle element is manipulatable along the timeline representation to change the trim duration.
Claim 14 of the instant application is similarly rejected over claim 11 of ‘263.
(Claim 5) wherein responsive to a current view of the timeline representation not including the first end of the trim duration, a floating shortcut element for the first handle element is presented within the timeline representation, the floating shortcut element presented on top of the timeline representation, user interaction with the floating shortcut element causing movement of the timeline representation to include the first end of the trim duration within the current view of the timeline representation, further wherein responsive to the current view of the timeline representation including the first end of the trim duration, the floating shortcut element is not presented within the timeline representation.
(Claim 4) wherein responsive to a current view of the timeline representation not including the first end of the trim duration, a floating shortcut element for the first handle element is presented within the timeline representation, the floating shortcut element presented on top of the timeline representation, user interaction with the floating shortcut element causing movement of the timeline representation to include the first end of the trim duration within the current view of the timeline representation, further wherein responsive to the current view of the timeline representation including the first end of the trim duration, the floating shortcut element is not presented within the timeline representation.
Claim 15 of the instant application is similarly rejected over claim 12 of ‘263.
(Claim 6) wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a current play position for the video content to be changed.
(Claim 5) wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a current play position for the video content to be changed.
Claim 16 of the instant application is similarly rejected over claim 13 of ‘263.
(Claim 7) wherein the trim position element indicate the current play position for the video content.
(Claim 1) the trim position element representing a current trim position… (Claim 5) wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a current play position for the video content to be changed.
As recited by claims 1 and 5 of ‘263, the timeline representation is moved across the fixed trim position element, which represents the current trim position, and movement of the timeline representation also causes a current play position to be changed. It is therefore obvious that the current play position is the current trim position and that the trim position element indicates the current play position. Claim 17 of the instant application is similarly rejected over claim 13 of ‘263.
(Claim 8) wherein the user interaction with the trim timeline element to move the timeline representation includes dragging the timeline representation.
(Claim 6) wherein the user interaction with the trim timeline element to move the timeline representation includes dragging the timeline representation.
Claim 18 of the instant application is similarly rejected over claim 14 of ‘263.
(Claim 9) wherein the user interaction with the trim timeline element to move the timeline representation includes engaging a play element to cause playback of the video content.
(Claim 7) wherein the user interaction with the trim timeline element to move the timeline representation includes engaging a play element to cause playback of the video content.
Claim 19 of the instant application is similarly rejected over claim 15 of ‘263.
(Claim 10) wherein a summary trim element is presented to indicate a relative position of the trim duration within the video duration of the video content.
(Claim 8) wherein a summary trim element is presented to indicate a relative position of the trim duration within the video duration of the video content.
Claim 20 of the instant application is similarly rejected over claim 16 of ‘263.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2017/0024110 A1) in view of KOSTELLO (US 2015/0301708 A1).

Regarding Claim 1, XU teaches a system that present an interface for trimming a video, the system comprising: one or more physical processors configured by machine-readable instructions to: present a graphical user interface and video content on a touchscreen display, (Figure 1 processor 14 and touchscreen 4. See Figure 4A which displays a GUI for editing video content, which is further described in Paragraph 0031 and Paragraph 0020 as “a touchscreen-enabled, processor-operated mobile device program for editing video files”.)
the graphical user interface including interface elements and facilitating interaction of a user with one or more of the interface elements, (“the editing pane 50A of the home screen interface 44 includes editing interface buttons 52. The editing interface buttons 52 transfer the user to new screens dedicated to editing a particular feature of the video data 20. Displayed in FIGS. 4A and 4B are four such buttons including a cropping interface button 52A, a supplemental text interface button 52B, an audio recording interface button 52C, and a supplemental audio interface button 52D” Paragraph 0034. Various interface elements for editing a video are presented as shown in the home screen editing interface 44 of Figure 4A and the trimming editing interface of Figure 5.)
wherein the interface elements include: a trim timeline element, the trim timeline element including a timeline representation of a video duration of the video content (“cropping decisions are made using the cropping playback progress bar 46A. A user selects an active video segment 62 by touch interaction with toggle tabs 64 located at either end of the active video segment 62… displayed are time notions 68 which provide users with detailed information about how much of the video data 20 is selected” Paragraph 0039. See Figure 5: the “active video segment 62” is a trim timeline element which is representative of a video duration of the video content. In the example of Figure 5, the total duration of the video content is 30 seconds while the duration of the active portion is 25 seconds.)
and enabling selection of a trim duration for the video content based on movement of the timeline representation; (“Moving the active video segment 62 right or left adjusts the unselected dead space 66. Returning to the example of FIG. 5, touch interaction anywhere along the active video segment 62 with a right dragging motion shifts the 5 seconds of dead space 66 from the beginning to the end of the video data 20. Dragging the active video segment 62 back towards the left shifts some or all of the 5 seconds of dead space 66 back to the beginning of the video data 20.” Paragraph 0041. In other words, the timeline representation is moved around the current active segment since a rightwards drag results in an earlier portion of the video content being selected while a leftwards drag results in a later portion of the video content being selected.)
and a trim position element… (“included on the home screen interface 44 is a playback progress bar 46 including a playback head 48 for indicating current location in the playback of video data 20” Paragraph 0032. “A user selects an active video segment 62 by touch interaction with toggle tabs 64 located at either end of the active video segment 62 and dragging the toggle tabs 64 to the right or left.” Paragraph 0039. See Figure 5: The playback head 48 indicates a current position of the trimmed video, while the toggle tabs 64 are trim position elements that indicate the position in the timeline corresponding to the start and end points of the selected duration.)
determine user interaction with the trim timeline element to move the timeline representation; (“enable the user to drag the active video segment 62 right or left. Accordingly, the active video segment is an overlay on the cropping progress bar 46A that displays a window of selected video data 20” Paragraphs 0040-41. User interaction is a drag operation on the trim timeline element to move the dead space, or in other words the timeline representation, around the active video selection in order to select new start and end points.)
XU does not teach that the trim position element is a single trim position element that stays fixed during the movement of the timeline representation; and does not teach and determine a length of the trim duration for the video content based on an amount by which the timeline representation is moved across the trim position element, wherein greater movement of the timeline representation across the trim position element results in a longer length of the trim duration and lesser movement of the timeline representation across the trim position element results in a shorter length of the trim duration.
However, KOSTELLO, which is similarly directed to a video editing graphical user interface, teaches that the trim position element is a single trim position element that stays fixed during the movement of the timeline representation; (“The video clip editor can also include a slidable film reel element 110 having an overlaid visual characterization of frames within the video clip. Also included can be a marker 115 (which can be fixed or otherwise non-movable) that overlays the currently selected frame.” Paragraph 0020. See Figures 1-3: the marker 115 is a trim position element that remains fixed in the middle of the timeline representation during the movement of the timeline representation.)
and teaches determine a length of the trim duration for the video content based on an amount by which the timeline representation is moved across the trim position element, (“a user can initiate a swiping gesture moving the position of frames within the slidable film reel element 110 leftwards so that a different frame of the video clip is displayed as part of the overlaid visual characterization of frames (as in FIG. 2)… a user can activate the set start element 120 which defines a start point frame for a segment to be generated… a user can select the set end element 130 to define an end point frame for the segment… The remaining portions of the video clip are then trimmed (or made to be visually distinctive—such as blurry, etc.). The preview button 125 can be activated which results in some or all of the frames with the potentially newly defined start and end frames within the segment to be displayed in the preview portion 105.” Paragraphs 0021-22. The “slidable film reel element” is the timeline representation. The slidable film reel is moved across the trim position element 115, as shown in the transition from Figure 1 to Figure 2. When the user selects a set start element, the frame indicated by the trim position element is the start point. The duration is then set by continuing to slide the timeline representation across the trim position element.)
wherein greater movement of the timeline representation across the trim position element results in a longer length of the trim duration and lesser movement of the timeline representation across the trim position element results in a shorter length of the trim duration. (“With reference again to FIG. 1, a user can activate the set start element 120 which defines a start point frame for a segment to be generated (as part of an editing process). In this case, the segment starts at the beginning of the video clip at zero time stamp. Later, with reference to FIG. 2, and after the slidable film reel element 110 has been moved leftwards so that a frame corresponding to 4.514 seconds is displayed in the preview portion 105, a user can select the set end element 130 to define an end point frame for the segment. The remaining portions of the video clip are then trimmed” Paragraph 0022. When the user selects the set start element, the greater the movement of the timeline representation 110 across the trim position element 115 (leftwards swipe) results in a longer length of the trim duration. A rightwards swipe would result in less of a movement of the timeline representation across the trim position element and would result in a shorter length for the trim duration, up to the start point.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the video editing user interface for selecting a video clip to be trimmed taught by XU by incorporating a fixed trim position element and the setting of the duration of a video clip based on an amount that a timeline representation is moved across the fixed trim position element as taught by KOSTELLO. Since both references are directed to video editing user interfaces, and XU at least teaches moving a timeline representation around an element for selecting a portion of a video (Paragraph 0041), the combination would have yielded predictable results. Such an implementation would have merely amounted to using a single marker or handle corresponding to the current frame of the video as the trim position element, similar to KOSTELLO, with the user’s drag operation on the timeline representation resulting in setting the duration, rather than using a second handle.
Claim 11 is directed to a method but otherwise recites the same limitations as claim 1. Claim 11 is therefore rejected using the same reasoning given above.


Regarding Claim 6, XU in view of KOSTELLO further teaches wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a current play position for the video content to be changed. (XU, “Touch interaction with the playback progress bar overlay window 76 enables a user to shift the temporal location of display for the selected text overlay 78. As shown between FIGS. 6B and 6C, the playback progress bar overlay window 76 has been dragged right to begin ten seconds later in the video data 20” Paragraph 0049. See the transition between Figure 6B and 6C: after movement of the timeline element 76, the play position of the video represented by the indicator 48 and the playback screen 45 is updated.
KOSTELLO also teaches this limitation in Paragraph 0021: “as the currently selected frame of the video clip has changed, so does the corresponding frame displayed in the preview portion 105 (this is done continuously as the slidable film reel element 110 is moved).” See the transition from Figure 1 to Figure 2.)
Claim 16 is directed to a method but otherwise recites the same limitations as claim 6. Claim 16 is therefore rejected using the same reasoning given above.


Regarding Claim 7, XU in view of KOSTELLO further teaches wherein the trim position element indicate the current play position for the video content. (KOSTELLO, “The video clip editor can include a preview portion 105 in which a currently selected frame of a video clip that is being edited is displayed… Also included can be a marker 115 (which can be fixed or otherwise non-movable) that overlays the currently selected frame.” Paragraph 0020. See Figures 1-3: the marker 115 is the trim position element that indicates the current play position for the video content.)
Claim 17 is directed to a method but otherwise recites the same limitations as claim 7. Claim 17 is therefore rejected using the same reasoning given above.

Regarding Claim 8, XU in view of KOSTELLO further teaches wherein the user interaction with the trim timeline element to move the timeline representation includes dragging the timeline representation. (XU, “Various embodiments further enable the user to drag the active video segment 62 right or left” Paragraph 0040. The video segment 62 (timeline representation) is dragged by the user to change the portion of the video duration that will be trimmed.
KOSTELLO also teaches this limitation in Paragraph 0021: “a user can initiate a swiping gesture moving the position of frames within the slidable film reel element 110 leftwards so that a different frame of the video clip is displayed as part of the overlaid visual characterization of frames”. A swiping gesture would be an equivalent and obvious alternative to a drag gesture.)
Claim 18 is directed to a method but otherwise recites the same limitations as claim 8. Claim 18 is therefore rejected using the same reasoning given above.

Regarding Claim 9, XU in view of KOSTELLO further teaches wherein the user interaction with the trim timeline element to move the timeline representation includes engaging a play element to cause playback of the video content. (KOSTELLO, “The preview button 125 can be activated which results in some or all of the frames with the potentially newly defined start and end frames within the segment to be displayed in the preview portion 105.” Paragraph 0022. After the user has selected the portion of the video for their desire clip, the user can engage the preview button, which is a play element that causes playback of the selected portion of the video content.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the video editing user interface of XU by incorporating a preview or playback button as taught by KOSTELLO. Since XU teaches that the selected active video segment loops through on the playback screen (Paragraph 0041), incorporating a playback button that starts or stops the playback loop would have yielded predictable results. A toggle button would have been a well-known interface element to incorporate that also improves the user experience by giving the user control of the playback of their selected video segment.
	Claim 19 is directed to a method but otherwise recites the same limitations as claim 9. Claim 19 is therefore rejected using the same reasoning given above.

Regarding Claim 10, XU in view of KOSTELLO further teaches wherein a summary trim element is presented to indicate a relative position of the trim duration within the video duration of the video content. (XU, “Additionally displayed are time notions 68 which provide users with detailed information about how much of the video data 20 is selected” Paragraph 0039. See Figure 5 summary elements 68 which indicate the relative position of the trim duration within the full video duration. In this case, the summary elements 68 indicate a beginning of the trim duration starting at position 0:05 seconds into the video and ending at position 0:30 seconds into the video.)
Claim 20 is directed to a method but otherwise recites the same limitations as claim 10. Claim 20 is therefore rejected using the same reasoning given above.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2017/0024110 A1) in view of KOSTELLO (US 2015/0301708 A1) and further in view of SYMONS (US 2011/0258547 A1).

Regarding Claim 2, XU in view of KOSTELLO teaches all the limitations of claim 1, on which claim 2 depends.
While KOSTELLO teaches selecting the duration of a video clip using a slide gesture on a timeline element across a marker and therefore teaches that no handles are initially presented, XU in view of KOSTELLO does not teach wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a first handle element to be presented, the first handle element representing a first end of the trim duration.
However, SYMONS, which is also directed to editing multimedia data on a timeline representation, teaches wherein the movement of the timeline representation based on the user interaction with the trim timeline element causes a first handle element to be presented, the first handle element representing a first end of the trim duration (“The simplest way to highlight a section of media from the source track is to touch a finger to the diamond tabs 9 and pull to the right or left. Two cursors 68 and 69 will appear, and the portion 59 of media between them will be highlighted, indicating that the region between the two cursors is selected.” Paragraph 0089. This process is further described in Paragraph 0133. See Figure 1 which shows a single trim position element 6. Figure 2 shows a detailed view of the element. Upon a drag gesture on the diamond tab 9, two cursors appear that indicate a start and end position of a selection of the timeline, as shown in Figure 3 by handle elements 68 and 69. As discussed in Paragraph 0133, the cursor changes from having a diamond tab to having a triangular tab pointing towards the end point of the clip. Therefore, in response to the cursor being dragged, a first handle element 69 is presented.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the draggable timeline element for selecting a portion of a video taught by XU in view of KOSTELLO by presenting a handle representing a first end of the trim duration after a user has performed a drag gesture on the timeline element as taught by SYMONS. Since Symons is also directed to multimedia editing and a user interface for making a selection of a video clip, the combination would have yielded predictable results. Furthermore, as suggested by SYMONS (Paragraphs 0003, 0010), such an implementation would provide a more intuitive and simple method for selection of a clip by a user, especially on smaller devices.
Claim 12 is directed to a method but otherwise recites the same limitations as claim 2. Claim 12 is therefore rejected using the same reasoning given above.


Regarding Claim 3, XU in view of KOSTELLO and SYMONS further teaches wherein a second handle element is presented to replace the trim position element based on determination of user interaction to fix the trim duration, the second handle element representing a second end of the trim duration. (SYMONS, “The user presses Play to hear/watch the media, and selects the beginning or `In Cue` 68 for the clip, uses the triangle tab 8 to drag the cursor to the exact spot, presses and holds the diamond tab 9, and then drags to the right to wherever the end of the clip is to be, that is, the Out Cue 69. A second cursor appears, and, instead of diamonds, there are two triangular flags 68, 69 pointing toward each other.” Paragraph 0133. The cursor 6 with diamond tab 9 is used to select the beginning of the clip and, upon the user dragging the tab 9, is replaced by another cursor that now represents the beginning of a selection and has a triangular flag 68 pointing toward the selected end point of the clip. The claimed first handle element is therefore equivalent to the triangular flag or second cursor 69 shown in Figure 3, while the claimed second handle element is equivalent to the triangular flag or first cursor 68. The user can adjust either handle using the triangle tab 8 to fix the trim duration, as discussed in Paragraph 0132.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the user interface for trimming videos taught by XU in view of KOSTELLO by presenting handle elements for adjusting the trim duration after the user has made their initial selection as taught by SYMONS. Since XU also teaches using handles to adjust the trim duration (See Figure 5 handles 64), the combination would have yielded predictable results. Such an implementation would have merely amounted to initially allowing the user to make a selection by dragging the timeline representation, as taught by KOSTELLO, followed by presenting handles for making further adjustments, as suggested by SYMONS. As taught by SYMONS (Paragraph 0132), finding the exact spot for an edit can be difficult and such an implementation would have improved the user experience by allowing the user to make a rough selection before making additional adjustments.
Claim 13 is directed to a method but otherwise recites the same limitations as claim 3. Claim 13 is therefore rejected using the same reasoning given above.

Regarding Claim 4, XU in view of KOSTELLO and SYMONS further teaches wherein the first handle element or the second handle element is manipulatable along the timeline representation to change the trim duration. (XU, “A user selects an active video segment 62 by touch interaction with toggle tabs 64 located at either end of the active video segment 62 and dragging the toggle tabs 64 to the right or left. Shortening the video data 20 leaves dead space 66 which are portions of the original video data that are no longer included in updated versions of the video data 20” Paragraph 0039: the user can drag the handles 64 to change the duration of the trimmed video represented by the segment 62. 
SYMONS also teaches a pull tab for adjusting the highlighted portion of the media. See Paragraphs 0088 and 0132.)
Claim 14 is directed to a method but otherwise recites the same limitations as claim 4. Claim 14 is therefore rejected using the same reasoning given above.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2017/0024110 A1) in view of KOSTELLO (US 2015/0301708 A1) and further in view of SYMONS (US 2011/0258547 A1), KHAN (US 2016/0225408 A1), and ELDAWY (US 10,606,461 B1).

Regarding Claim 5, XU in view of KOSTELLO and SYMONS teaches all the limitations of claim 3, on which claim 5 depends. 
XU in view of KOSTELLO and SYMONS does not teach wherein responsive to a current view of the timeline representation not including the first end of the trim duration, a floating shortcut element for the first handle element is presented within the timeline representation, the floating shortcut element presented on top of the timeline representation, user interaction with the floating shortcut element causing movement of the timeline representation to include the first end of the trim duration within the current view of the timeline representation, further wherein responsive to the current view of the timeline representation including the first end of the trim duration, the floating shortcut element is not presented within the timeline representation.
However, KHAN, which is also directed to a user interface for editing multimedia data using a timeline representation, teaches wherein responsive to a current view of the timeline representation not including the first end of the trim duration, a floating shortcut element for the first handle element is presented within the timeline representation, the floating shortcut element presented on top of the timeline representation, (“The sliding bar 590 may includes a start time slider 591 and an end time slider 592. Both the start time slider 591 and the end time slider 592 may be moved along the sliding bar 590 using a drag gesture.” Paragraph 0064. See Figure 5A. Also see Paragraph 0065: interaction with the sliders 591 and 592 result in the current view of the timeline representation 520 switching between the start time and the end time. The sliders 591 and 592 are handles that are presented on a timeline representation 590 that act as shortcut elements for switching the current view to a first end of a trim duration when the current view does not include the first end.)
While the shortcut elements are not presented on the main timeline representation 520 itself, such an implementation [i.e. incorporation of timeline elements taught by XU, KOSTELLO, and SYMONS into the timeline representation 520 taught by KHAN, or vice versa] would have been obvious to one of ordinary skill in the art. Since SYMONS teaches a cursor with multiple selectable elements that changes views depending on the operation (Paragraph 0133), it would have been obvious to implement the shortcut elements taught by KHAN as selectable cursors that are displayed on the timeline representation.
KHAN also teaches user interaction with the floating shortcut element causing movement of the timeline representation to include the first end of the trim duration within the current view of the timeline representation, (“In response to the user dragging the start time slider 591 to a first location, the starting point 531 may be updated based on a time point corresponding to the first location. Additionally, the fine selection bar 520 may be placed in a start selection mode and updated to the start time point.” Paragraph 0065. Interaction with the shortcut element 591 results in movement of the timeline representation 520 to the starting point 531. Similarly, interaction with the shortcut element 592 results in movement of the timeline representation 520 to the end point 532.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface for trimming videos including dragging a timeline representation in order to select a trim duration taught by XU in view of KOSTELLO and SYMONS by incorporating the shortcut elements overlaid with a timeline representation for switching between a start and end of a selected clip as taught by KHAN. Since KHAN is also directed to editing videos and user interface controls for making a selection within video data, the combination would have yielded predictable results. Furthermore, as suggested by KHAN (Paragraphs 0008-0009), such an implementation would provide for a user friendly interface that requires a small learning curve. Use of shortcut elements would have also improved the user experience for longer videos that require more navigation of the timeline representation by the user, as suggested by KHAN (Paragraphs 0006, 0063). 
XU in view of KOSTELLO, SYMONS, and KHAN does not explicitly teach further wherein responsive to the current view of the timeline representation including the first end of the trim duration, the floating shortcut element is not presented within the timeline representation.
However, ELDAWY, which is directed to a video playback user interface, teaches further wherein responsive to the current view of the timeline representation including the first end of the trim duration, the floating shortcut element is not presented within the timeline representation (“The video-player system moves the scrubber 625 to the snapped position represented by a scrubber 626 once the video-player system receives a request for the scrubber 625 to move to the snapped position. Alternatively, the point-indicator 610 may be moving to a scene-boundary near the end of the scene. In such a case, the displayed frame may be a snapshot of the video near the scene-boundary at the end of the scene.” Column 8:38-45. “In the third diagram of FIG. 7, the video-controller 703 is in a phase where the video-player system 700 moves the scrubber 726 to an updated position that is represented by a scrubber 727.” Column 9:62-65. See Figures 6-7: a snap element indicating a beginning or ending of a portion of a video is displayed when the current position of a video playback is not at the beginning or end of the video portion, or scene. When the user moves the scrubber, which indicates the current position of the video playback, to one of the handles that represents the ends of the scene, the video playback is updated and the handle is no longer displayed. This is also shown in Figures 1-4.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the timeline elements for jumping between a start and end time of a selected video clip taught by KHAN incorporated into the interface for trimming a video taught by XU in view of KOSTELLO and SYMONS by not displaying the respective element on the timeline when the current position of the video content corresponds to the start or end time as suggested by ELDAWY. Since the references are directed to navigating and selecting portions of a video, the combination would have yielded predictable results. Such an implementation would have yielded predictable results since it would merely result in not displaying an element for jumping to an end of a video portion when the interface has already been navigated to that end of the video portion, which would have been obvious to one of ordinary skill in the art. This would further improve the user experience for navigating long videos by providing an indication of an ending time point that the user would be able to easily navigate to, as suggested by ELDAWY (Column 2:34-43).
Claim 15 is directed to a method but otherwise recites the same limitations as claim 5. Claim 15 is therefore rejected using the same reasoning given above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gudjonsson (US 2016/0275989 A1) teaches a user interface for trimming videos in which window including handles and a playback cursor is dragged to select a video duration. (¶ 21, 72; Fig. 4)
Lee (US 2016/0358631 A1) teaches a video editing user interface for mobile devices including multiple touch gestures for setting the playback time and playback speed. (¶ 280; Figs. 9-12)
Long (US 2017/0034583 A1) teaches an interface for editing a media clip in which a clip duration can be selected using two handles responsive to drag operations, including a playback option and element indicating a playback position. (¶ 61, 65; Fig. 9)
Gou (US 2017/0212876 A1) teaches selecting editing duration of a video clip responsive to the length of a sliding operation. (¶ 142-143; Figs. 4-5)
Tischer (US 2013/0185638 A1) teaches selecting a clip duration responsive to a touch operation on a fixed centroid and subsequent movement of the selected duration responsive to other touch operations. (¶ 22; Fig. 2)
Paulus (US 2014/0355960 A1) teaches a video editing user interface in which the user selects a portion of a video to be trimmed using combinations of various touch gestures. (¶ 40-43; Figs. 3a-3d)
Brown (US 2018/0091728 A1) teaches a video capturing user interface in which a live video timeline is presented and a user touch and hold operation on the timeline representation results in a video duration being selected until the user ceases the touch operation. (Figs. 5V-5Z)
Sung (US 2020/0371675 A1) teaches a user interface for adjusting a video playback time point in which the distance of a drag path determines a distance to adjust the video playback. (¶ 58, 64-65, 83; Figs. 1-4)
Anzures (US 2010/0235746 A1) teaches an audio editing user interface in which the user can select a duration of an audio clip using drag gestures. (¶ 199; Figs 7D-7E)
Bilinski (US 2014/0101570 A1) teaches an audio sharing user interface in which a current position marker is changed to a share button that results in the presentation of two handles for selecting a portion of the audio file to share. (¶ 35-40; Figs. 2A-2B)
Sinha (US 2016/0140997 A1) teaches a multimedia clip generation user interface in which the user can select a start point followed by a duration of the clip. The start point is indicated on a timeline representation and the user can also select the start point using gestures. (¶ 183,196; Figs. 12, 15)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173